DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 4-2022 non-final rejection filed 6-16-2022

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 6-16-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the amendment to claims 1 & 4, 7-9, 11, 18, the cancellation of claims 5-6 & 10 and addition of new claims 20-23 in the timely response filed 6-16-2022.

Allowable Subject Matter

5.	Claims 1-4, 7-9 & 11-23 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 1 the cited prior art does not anticipate nor render obvious a stem that includes a first groove configured to receive a tab when the piston is in the first axial position. 

	Regarding claim 11 the cited prior art does not anticipate nor render obvious the arcuate recess has opposite first and second ends; the projection is located at the first end when the rotational disc is in the first rotational position; and the projection is located at the second end when the rotational disc is in the second rotational position

Regarding claim 14, the cited prior art does not anticipate nor render obvious retaining a second visual indication even after a pressure level of fluid in an  interior of a pressure vessel has decreased to a level below a threshold pressure level. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856